924 F.2d 1057
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Stanley BOSWELL, Plaintiff-Appellant,v.Peter W. VIDOR, Warden, W. Ray, Lieutenant, D. Lennaman,Sergeant, D. Smith, Correctional Officer, Mr. Forrester,Food Service Director, in their individual and officialcapacities, Defendants-Appellees.
No. 90-1596.
United States Court of Appeals, Sixth Circuit.
Jan. 31, 1991.

W.D.Mich., No. 89-01058;  Robert Holmes Bell, J.
W.D.Mich.
AFFIRMED.
Before KEITH and MILBURN, Circuit Judges, and CONTIE, Senior Circuit Judge.

ORDER

1
Stanley Boswell, a pro se Michigan prisoner, appeals the district court's dismissal of his civil rights complaint filed pursuant to 42 U.S.C. Sec. 1983.  The case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the record and briefs, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


2
Seeking monetary relief, Boswell sued the defendants, prison officials at the Ionia Maximum Security Facility, alleging that they violated his constitutional rights when they placed him on a "food loaf" diet for two days following his refusal to return his food tray.  Boswell also alleged that he was placed on a food loaf diet without first being given a hearing, and that his first amendment religious rights were violated because the food loaves contained pork.  Defendants were sued in their individual and official capacities.


3
Defendants filed a motion for summary judgment and Boswell responded.  The district court granted the defendants' motion and dismissed the complaint, finding that serving food loaves did not constitute cruel and unusual punishment.  The court also found that Boswell was not entitled to a hearing because he did not have a protected liberty interest in not being fed food loaves, and that there was no evidence submitted that the loaves contained pork.


4
On appeal, Boswell reasserts his claims and requests the appointment of counsel.


5
Upon review, we shall affirm the district court's judgment for the reasons stated in the district court's opinion dated April 24, 1990.


6
Accordingly, the request for counsel is denied, and the district court's judgment is hereby affirmed pursuant to Rule 9(b)(5), Rules of the Sixth Circuit.